Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Acknowledgement of Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022 has been entered.

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanders (US 2014/0227657).
 	Sanders discloses an anatomically pre-shaped oral barrier 59 (Figures 12A-12D) that is comprised of a stretchable elastomeric material (paragraph [0122]) capable of conforming to the contours of the patient’s oral anatomy (see paragraph [0123] – “may be shaped so as to mirror the horse-shoe shape and ridge form of the alveolar gum ridges of the upper and lower jaws so as adapt quite closely to these oral structures”).  The Sanders barrier is capable of “press fitted” into position (the positioning of the barrier in a patient’s mouth would almost certainly require pushing and pressing it into position with one’s fingers).  The Sanders barrier provides at least some “intimately-gripping of the contours” and a “substantially fluid sealed cover” (note paragraph [0126] “flexible yet snugly fitting barrier . . . allows for a good seal of the treatment fluid”).   Moreover, it is noted that Sanders discloses that the device is made of the same material, elastomeric silicones, rubber and/or latex (paragraph [0122]), as those disclosed by applicant (paragraph [069]) and consequently found to inherently possess the same inherent properties (i.e. “conforming” and “self-gripping” abilities) as those of the present application.   
In regard to the newly added limitation of claim 1 that the “anatomically pre-formed structure is at least 5% small than the anatomical oral structure in every dimension” – it is noted that whether or not a particular barrier is smaller than the structure it covers depends on the size of the patient that it is intended to be used with and fails to provide an objectively ascertainable structural distinction from Sanders.  Moreover, it is noted that Sanders explicitly states that the elastomeric gum ridge barrier may be provided in a plurality of different sizes 
	In regard to claims 2, 3, 5, the Sanders barrier made of the same material as the device claimed by applicant would inherently have the same properties.    In regard to claims 4, 6 and 8, the “anatomically shaped holes for passage of erupted teeth therethrough” – Sanders explicitly states that the “cutouts [(holes)] may mirror or conform in their shape to the scalloped form/shape of the gum-line (interdental papilla) of the teeth to be treated” – paragraph [0124].  In regard to claims 8 and 9, note the disclosure of tapered edges at paragraph [0129].  In regard to claim 11, note bump 59c, 60c that may be used for alignment of the barrier.  In regard to claims 13, 15, 16, 22, note paragraphs [0125]; [0131].  In regard to claim 14, note paragraph [0121].   In regard to claim 17, the Sanders barrier 59 meets the claim limitations.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 11-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders (US 2014/0227657).
In regard to the device/apparatus claims 1-9, 11-16 and 18-23, to the limited extent that the claimed device (ridge barrier) is interpreted as being limited the undefined and unclaimed patient with whom it is intended to be used, then the following obvious rejection/analysis applies.   In regard to method claim 17 and the device/apparatus claims, Sanders does not explicitly state that the applied “barrier is at least 5% smaller in every dimension than the gum ridge” – however, one of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized that in order to provide for the “flexibly yet snuggly fitting barrier”  that allows for a “good seal” and “prevents leakage”(paragraph [0126]) that a stretchable elastomeric barrier (paragraph [0122]) would reasonably be selected from the about 10 different available sizes (paragraph [0121]) such that it was stretched to tightly and snuggly fit the patient (i.e. 5% smaller).   It being further noted that “5% smaller” is of a minor amount.  In regard to claim 23, Sanders indicates that the barrier may be coated to deliver “various medications or chemical compounds to the gum tissues” (paragraph [0131]) – merely selecting conventional prior art time release medications as the medication to be delivered would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention in the ordinary course of treatment.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sanders (US 2014/0227657) in view of Horvath et al (US 6,648,642).
	Sanders fails to disclose the “thickened peripheral roll border” limitation of dependent claim 10.  Horvath et al, however, for a similar dental barrier teaches that it is desirable to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712